Exhibit 10.1

 

THERAVANCE BIOPHARMA, INC.

 

ORDINARY SHARE PURCHASE AGREEMENT

 

March 14, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

1.

Purchase and Sale of Shares

1

 

1.1

Sale and Issuance of Ordinary Shares

1

 

1.2

Closing

1

 

 

 

 

2.

Representations and Warranties of the Company

2

 

2.1

Incorporation, Good Standing and Qualification

2

 

2.2

Authorization

2

 

2.3

Valid Issuance of Ordinary Shares

3

 

2.4

Governmental Consents

3

 

2.5

Offering

3

 

2.6

Litigation

3

 

2.7

Compliance with Other Instruments

3

 

2.8

SEC Reports; Financial Statements

4

 

2.9

Non-Reliance

4

 

2.10

Absence of Certain Events and Changes

4

 

2.11

Corporate Documents

5

 

2.12

Registration Rights

5

 

 

 

 

3.

Representations and Warranties of GSK

5

 

3.1

Authorization

5

 

3.2

Purchase Entirely for Own Account

5

 

3.3

Disclosure of Information

5

 

3.4

Investment Experience

5

 

3.5

Accredited Investor

6

 

3.6

Restricted Securities

6

 

3.7

Governance Agreement

6

 

 

 

 

4.

Conditions of GSK’s Obligations at the Closing

6

 

4.1

Performance

6

 

4.2

Representations and Warranties

6

 

4.3

Qualifications

6

 

4.4

Proceedings and Documents

6

 

 

 

 

5.

Conditions of Company’s Obligations at the Closing

7

 

5.1

Representations and Warranties

7

 

5.2

Qualifications

7

 

 

 

 

6.

Miscellaneous

7

 

6.1

Survival of Warranties

7

 

6.2

Successors and Assigns

7

 

6.3

Governing Law

7

 

6.4

WAIVER OF JURY TRIAL

7

 

6.5

Counterparts

8

 

i

--------------------------------------------------------------------------------


 

 

6.6

Titles and Subtitles

8

 

6.7

Notices

8

 

6.8

Finder’s Fee

8

 

6.9

Expenses

8

 

6.10

Amendments and Waivers

8

 

6.11

Severability

8

 

6.12

Confidentiality

9

 

6.13

Publicity

9

 

6.14

Entire Agreement

9

 

6.15

Legends

9

 

6.16

Nasdaq Listing

9

 

6.17

Miscellaneous

10

 

6.18

Authorization

10

 

6.19

Registrable Securities

10

 

ii

--------------------------------------------------------------------------------


 

THERAVANCE BIOPHARMA, INC.

 

ORDINARY SHARE PURCHASE AGREEMENT

 

THIS ORDINARY SHARE PURCHASE AGREEMENT (the “Agreement”) is made as of the 14th
day of March, 2016, by and among Theravance Biopharma, Inc., a Cayman Islands
exempted company (the “Company”) and Glaxo Group Limited, a limited liability
company organized under the laws of England and Wales (“GSK”).

 

WHEREAS, the Company and GSK, are parties to that certain Governance Agreement
dated March 3, 2014 (the “Governance Agreement”);

 

WHEREAS, Section 2.1(d)(ii) of the Governance Agreement affords GSK, on a
quarterly basis, the opportunity to purchase the Company’s ordinary shares (the
“Ordinary Shares”) sufficient to maintain GSK’s Percentage Interest (as defined
in the Governance Agreement) at the same level as prior to any exercise of share
options and vesting of restricted shares during the prior quarter; and

 

WHEREAS, the parties desire to enter this Agreement, pursuant to which GSK will
purchase Ordinary Shares (i) pursuant to Section 2.1(d)(ii) of the Governance
Agreement and (ii) with the approval of the Company pursuant to
Section 2.1(a) of the Governance Agreement.

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.                                      Purchase and Sale of Shares.

 

1.1                               Sale and Issuance of Ordinary Shares.

 

(a)                                 On or prior to the Closing (as defined
below), the Company shall have authorized the sale and issuance to GSK of the
Ordinary Shares to be issued at such Closing (the “Shares”).  The Shares shall
have the rights, preferences, privileges and restrictions set forth in the
Company’s Amended and Restated Memorandum and Articles of Association (the
“Restated Articles”).

 

(b)                                 Subject to the terms and conditions of this
Agreement, GSK agrees to purchase at the Closing and the Company agrees to sell
and issue to GSK at the Closing, One Million Three Hundred One Thousand Fifteen
(1,301,015) Shares for Seventeen Dollars and Seventy Cent ($17.70) per Share,
resulting in an aggregate purchase price of Twenty Three Million Twenty Seven
Thousand Nine Hundred Sixty Five Dollars and Fifty Cents ($23,027,965.50) (the
“Aggregate Purchase Price”). The purchase and sale of the Shares is referred to
in this Agreement as the “Purchase.”

 

1.2                               Closing.  The Purchase shall take place at 901
Gateway Boulevard, South San Francisco, California 94080 or at such other place
as the parties may agree.  Within three (3) Business Days of the execution and
delivery of this Agreement, GSK will initiate an irrevocable

 

--------------------------------------------------------------------------------


 

wire transfer in the amount of the Aggregate Purchase Price to the account
designated by the Company in writing to GSK concurrently with the execution and
delivery of this Agreement.  Immediately upon the Company’s receipt of such
Aggregate Purchase Price the Purchase contemplated by this Agreement shall be
consummated (the “Closing”).  As promptly as practicable following the Closing,
the Company shall use all commercially reasonable efforts to arrange for the
Company’s register of members (the “Register of Members”) to be updated to
reflect the issuance of the Shares to GSK and for the Company’s transfer agent
to deliver to GSK a copy of the updated Register of Members reflecting the
Shares that GSK was issued at the Closing.  As used herein, “Business Day” shall
mean any weekday that is not a day on which banking institutions in San
Francisco, California or London, United Kingdom are authorized or obligated to
close.

 

2.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to GSK that, as of the date
hereof, except as set forth in the SEC Reports (as defined below, but excluding
for the purposes of Section 2, other than Section 2.8, any risk factor
disclosures contained in such documents under the heading “Risk Factors” and any
disclosure of risks included in any “forward-looking statements” disclaimer or
other statements that are similarly non-specific and are predictive or
forward-looking in nature), which exceptions shall be deemed to be
representations and warranties as if made hereunder:

 

2.1                               Incorporation, Good Standing and
Qualification.  The Company is an exempted company duly incorporated, validly
existing and in good standing under the laws of the Cayman Islands and has all
requisite corporate power and authority to (i) execute, deliver and perform its
obligations under this Agreement, (ii) to issue and sell Ordinary Shares
pursuant to this Agreement, (iii) to perform its obligations under the Restated
Articles, and (iv) to carry on its business as now conducted and as proposed to
be conducted.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

2.2                               Authorization.

 

(a)                                 All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Company hereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Ordinary Shares hereunder
has been taken or will be taken prior to the Closing, and this Agreement
constitutes a valid and legally binding obligation of the Company, enforceable
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

(b)                                 The Board of Directors of the Company (the
“Board of Directors”) has approved the entry by the Company into this Agreement,
the performance of the Company’s obligations hereunder, and, to the Company’s
knowledge, no “moratorium”, “control share acquisition”, “business combination”,
“fair price” or other form of anti-takeover or similar law of

 

2

--------------------------------------------------------------------------------


 

any jurisdiction is applicable to the Company and the transactions contemplated
by this Agreement.

 

2.3                               Valid Issuance of Ordinary Shares.  The
Ordinary Shares that are being purchased by GSK hereunder, when issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly and validly issued, fully paid, and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement, the Governance Agreement, the
Restated Articles and under applicable state and federal securities laws.  The
Ordinary Shares that are being purchased by GSK under this Agreement will not be
subject to preemptive rights or rights of first refusal that have not been
waived or complied with.

 

2.4                               Governmental Consents.  No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
on the part of the Company is required in connection with the consummation of
the transactions contemplated by this Agreement, except (i) certain post-closing
filings as may be required pursuant to federal securities laws and under the
“Blue Sky” laws of the various states and (ii) any required filing under the
Hart Scott Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”).

 

2.5                               Offering.  Subject in part to the truth and
accuracy of GSK’s representations set forth in Section 3 of this Agreement, the
offer, sale and issuance of the Ordinary Shares as contemplated by this
Agreement are exempt from the registration requirements of any applicable state
and federal securities laws, and neither the Company nor any authorized agent
acting on its behalf will take any action (including any offering of any
securities of the Company under circumstances which would require the
integration of such offering with the offering of any of the Securities to be
issued pursuant to this Agreement under the Securities Act and the rules and
regulations of the Commission thereunder) hereafter that would cause the loss of
such exemption.

 

2.6                               Litigation.  There is no action, suit,
proceeding or investigation pending or, to the Company’s knowledge, currently
threatened against the Company that questions the validity of this Agreement or
the right of the Company to enter into this Agreement or to consummate the
transactions contemplated hereby.

 

2.7                               Compliance with Other Instruments.  The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby will not violate or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any statute, rule or regulation applicable to the Company or any
instrument, judgment, order, writ, decree or contract or an event that results
in the creation of any lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture, or nonrenewal of
any material permit, license, authorization, or approval applicable to the
Company, its business or operations or any of its assets or properties.  Without
limiting the foregoing, the purchase of the Shares contemplated by this
Agreement has been approved by a majority of the “Independent Directors” as
defined in the Governance Agreement.

 

3

--------------------------------------------------------------------------------


 

2.8                               SEC Reports; Financial Statements.  The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act of 1933, as amended
(the “Securities Act”) or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for the
period since May 14, 2014 (the foregoing materials being collectively referred
to herein as the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Securities and
Exchange Commission (the “Commission”) promulgated thereunder, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  No executive officer
of the Company has failed in any respect to make the certifications required of
him or her under Section 302 or 906 of the Sarbanes-Oxley Act of 2002.  The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

2.9                               Non-Reliance.  The Company acknowledges and
agrees that GSK and its affiliates have, or may have, non-public information
regarding the respiratory programs being developed under the Strategic Alliance
Agreement (as amended from time to time), dated March 30, 2004, and the
Collaboration Agreement (as amended from time to time), dated November 14, 2002,
each entered into by and between Theravance Respiratory Company LLC (as assignee
of Innoviva, Inc.) and GSK, and that such non-public information may be material
to the value of the Shares as a result of the Company’s economic interest in
such programs.  The Company acknowledges that this Agreement does not obligate
GSK to provide such non-public information to the Company.  The Company
acknowledges that by GSK entering into this Agreement, GSK has not made, and is
not making, any representation or warranty as to the existence, non-existence or
materiality of any such information and that the Company is not relying on any
such representation or warranty.

 

2.10                        Absence of Certain Events and Changes.  Since the
date of the last day of the period covered by the Company’s most recently filed
periodic report covering an annual or quarterly period with the Commission,
(i) there has not been any event, change or development which, individually or
in the aggregate, has had or is reasonably likely to have a material adverse
effect on the Company; (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than trade payables and accrued
expenses incurred in the ordinary course of business; (iii) the Company has not
declared or made any dividend or distribution of cash or other property to its
shareholders; and (iv) other than the surrender to the Company of Ordinary

 

4

--------------------------------------------------------------------------------


 

Shares by employees of the Company in connection with the Company’s payment of
withholding taxes due upon the vesting or settlement of employees’ equity
awards, the Company has not purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock.

 

2.11                        Corporate Documents.  The Restated Articles are in
the form as set forth as exhibits in the SEC Reports.

 

2.12                        Registration Rights.  Except as required pursuant to
the Registration Rights Agreement dated March 3, 2014, by and between the
Company and GSK (the “Registration Rights Agreement”), the Company is not
presently under any obligation, and has not granted, any rights to register any
of the Company’s presently outstanding securities or any of its securities that
may hereafter be issued.

 

3.                                      Representations and Warranties of GSK. 
GSK hereby represents and warrants that:

 

3.1                               Authorization.  GSK has full power and
authority to enter into this Agreement and this Agreement constitutes a valid
and legally binding obligation, enforceable in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

3.2                               Purchase Entirely for Own Account.  This
Agreement is made with GSK in reliance upon GSK’s representation to the Company,
which by GSK’s execution of this Agreement GSK hereby confirms, that the
Ordinary Shares to be received by GSK pursuant to this Agreement (the
“Securities”) will be acquired for investment for GSK’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that GSK has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of applicable
securities laws.  By executing this Agreement, GSK further represents that GSK
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the Securities.

 

3.3                               Disclosure of Information.  GSK further
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Ordinary Shares and the business, properties, prospects and financial condition
of the Company.  GSK acknowledges that it has read the “Risk Factors”
Section contained in the Company’s most recently filed periodic report covering
an annual or quarterly period with the Commission and understands the Company’s
business and recognizes that a purchase of the Company’s Ordinary Shares
involves risks and uncertainties.  The foregoing, however, does not limit or
modify the representations and warranties of the Company in Section 2 of this
Agreement or the right of GSK to rely thereon.

 

3.4                               Investment Experience.  GSK is an investor in
securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic

 

5

--------------------------------------------------------------------------------


 

risk of its investment, and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Ordinary Shares.  GSK also represents that it has not been
organized for the purpose of acquiring the Ordinary Shares.

 

3.5                               Accredited Investor.  GSK is an “accredited
investor” within the meaning of Rule 501 of Regulation D adopted pursuant to the
Act, as presently in effect.

 

3.6                               Restricted Securities.  GSK understands that
the Securities it is purchasing are characterized as “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Act, only in certain limited circumstances.  In this
connection, GSK represents that it is familiar with Rule 144 adopted pursuant to
the Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Act.

 

3.7                               Governance Agreement.  GSK acknowledges and
agrees that (a) the Shares it is purchasing pursuant this Agreement are “Voting
Shares” (as defined in the Governance Agreement), (b) the Shares are subject to
the terms and conditions of the Governance Agreement, including, but not limited
to, the resale restrictions and voting obligations contained therein, (c) a
portion of the Shares it is purchasing hereunder are being purchased pursuant to
Section 2.1(d)(ii) of the Governance Agreement, and (d) the remainder of the
Shares it is purchasing hereunder are being purchased with the approval of the
Company pursuant to Section 2.l(a) of the Governance Agreement.

 

4.                                      Conditions of GSK’s Obligations at the
Closing.   The obligations of GSK under subsection 1.1(b) of this Agreement with
respect to the Closing are subject to the fulfillment on or before the Closing
of each of the following conditions, the waiver of which shall not be effective
against GSK if it does not consent thereto:

 

4.1                               Performance.  The Company shall have performed
and complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

 

4.2                               Representations and Warranties.  The
representations and warranties of the Company contained in Section 2 shall have
been true on and as of the Closing.

 

4.3                               Qualifications.  All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance, purchase and sale of the Securities pursuant to this Agreement
shall be duly obtained and effective as of the Closing.

 

4.4                               Proceedings and Documents.  All corporate and
other proceedings in connection with the transactions contemplated at the
Closing and all documents incident thereto shall be reasonably satisfactory in
form and substance to GSK, and they shall have received all such counterpart
original and certified or other copies of such documents as they may reasonably
request.

 

6

--------------------------------------------------------------------------------


 

5.                                      Conditions of Company’s Obligations at
the Closing.   The obligations of the Company to GSK under this Agreement with
respect to the Closing are subject to the fulfillment on or before the Closing
of each of the following conditions by GSK:

 

5.1                               Representations and Warranties.  The
representations and warranties of GSK contained in Section 3 shall have been
true on and as of the Closing.

 

5.2                               Qualifications.  All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance, purchase and sale of the Securities pursuant to this Agreement
shall be duly obtained and effective as of the Closing.

 

6.                                      Miscellaneous.

 

6.1                               Survival of Warranties.  The warranties,
representations and covenants of the Company and GSK contained in or made
pursuant to this Agreement shall survive the Closing and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of GSK or the Company.

 

6.2                               Successors and Assigns.  Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties (including transferees of any Securities).  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

6.3                               Governing Law.  This Agreement shall be
governed by and construed in accordance with and governed by the law of the
State of Delaware, without regard to the conflicts of laws principles thereof. 
Any action brought, arising out of, or relating to this Agreement shall be
brought in the Court of Chancery of the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of said Court in respect of
any claim relating to the validity, interpretation and enforcement of this
Agreement executed by the Company and GSK, and hereby waives, and agrees not to
assert, as a defense in any action, suit or proceeding in which any such claim
is made that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in such courts, or that the venue
thereof may not be appropriate or that this agreement may not be enforced in or
by such courts.  The parties hereby consent to and grant the Court of Chancery
of the State of Delaware jurisdiction over such parties and over the subject
matter of any such claim and agree that mailing of process or other papers in
connection with any such action, suit or proceeding in the manner provided in
Section 6.7, or in such other manner as may be permitted by law, shall be valid
and sufficient thereof.

 

6.4                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

7

--------------------------------------------------------------------------------


 

6.5                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

6.6                               Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

6.7                               Notices.  All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day or (c) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  Notwithstanding the foregoing
or any provision to the contrary in the Registration Rights Agreement or the
Restated Articles, the Company agrees that when any notice is given to GSK,
whether under this Agreement, the Registration Rights Agreement or the Restated
Articles, such notice shall not be deemed to be effectively given until a copy
of such notice is transmitted to GSK via facsimile. All notices and certificates
will be addressed to GSK at its address set forth on the signature page hereto
or at such other address as the Company or GSK may designate by ten (10) days
advance written notice to the other parties hereto.

 

6.8                               Finder’s Fee.  GSK agrees to indemnify and to
hold harmless the Company from any liability for any commission or compensation
in the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which GSK or any of its officers,
partners, employees, or representatives is responsible.

 

The Company agrees to indemnify and hold harmless GSK from any liability for any
commission or compensation in the nature of a finders’ fee (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

6.9                               Expenses.  Irrespective of whether any Closing
is effected, each party shall bear their own costs and expenses incurred with
respect to the negotiation, execution, delivery and performance of this
Agreement.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement or the Restated Articles, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

 

6.10                        Amendments and Waivers.  Any term of this Agreement
may be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and GSK.  Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each holder of any securities purchased pursuant to this Agreement at the
time outstanding, each future holder of all such securities, and the Company.

 

6.11                        Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and

 

8

--------------------------------------------------------------------------------


 

the balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

 

6.12                        Confidentiality.  Any confidential information
obtained by GSK pursuant to this Agreement which is labeled or otherwise
identified as confidential or proprietary shall be treated as confidential and
shall not be disclosed to a third party without the prior written consent of the
Company and shall not be used by GSK for any purpose other than monitoring GSK’s
investment in the Company, except that GSK may disclose such information (i) to
its attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company, (ii) to its affiliates, officers, directors, shareholders,
members and/or partners in the ordinary course of business or pursuant to
disclosure obligation to affiliates, shareholders, members and/or partners;
provided that such information is provided to such persons and entities with
notice that such information is confidential and should be treated as such,
(iii) to any prospective purchaser of GSK’s shares of the Company, provided (in
the case of disclosure in clause (iii)) the recipient agrees to keep such
information confidential and to use such information solely for evaluation of
such proposed purchase, or (iv) as may otherwise be required by law. 
Notwithstanding the foregoing, such information shall not be deemed confidential
for the purpose of enforcement of this Agreement and said information shall not
be deemed confidential after it becomes publicly known through no fault of the
recipient.  The provisions of this Section 6.12 shall be in addition to, and not
in substitution for, the provisions of any separate confidentiality agreements
executed by the parties hereto; provided that if there is any conflict between
the provisions of this Section 6.12 and the more restrictive provisions of such
separate confidentiality agreements, the provisions of such separate
confidentiality agreements shall prevail.

 

6.13                        Publicity.  No party or any affiliate of a party
shall make, or cause to be made, any publicity, news release or other such
general public announcement or make any other disclosure to any third party in
respect of this Agreement or any of the transactions contemplated hereby
(including, without limitation, disclosure of GSK’s ownership interest in the
Company) without the prior written consent of the other party; provided however,
that the foregoing provision is not intended to limit communications deemed
reasonably necessary or appropriate by a party or its affiliates to its
employees, shareholders, partners, directors, officers, potential investors,
accountants and legal counsel who are under an obligation to preserve the
confidentiality of the foregoing.  Notwithstanding the foregoing provision, the
parties and their respective affiliates shall not be prohibited from making any
disclosure or release that is required by law, court order, or applicable
regulation, or is considered necessary by legal counsel to fulfill an obligation
under securities laws or the rules of a national stock exchange.

 

6.14                        Entire Agreement.  This Agreement and the documents
referred to herein constitute the entire agreement among the parties and no
party shall be liable or bound to any other party in any manner by any
warranties, representations, or covenants except as specifically set forth
herein.

 

6.15                        Legends.  It is understood that the certificates
evidencing the Securities may bear one or all of the following legends:

 

9

--------------------------------------------------------------------------------


 

(a)                                 “The shares represented by this certificate
have not been registered under the Securities Act of 1933, as amended (the
“Act”).  The shares may not be sold, transferred or assigned in the absence of
an effective registration for these shares under the Act or an opinion of the
corporation’s counsel that registration is not required under the Act.”

 

(b)                                 “The sale, pledge, hypothecation, assignment
or transfer of the securities represented by this certificate is subject to the
terms and conditions of a Governance Agreement by and between the shareholder
and the corporation.  Copies of such agreement may be obtained upon written
request to the Secretary of the Corporation.”

 

(c)                                  Any legend required by the laws of any
state.

 

6.16                        Nasdaq Listing.  The Company shall use all
commercially reasonable efforts to have the Shares acquired by GSK at the
Closing authorized for listing on Nasdaq.

 

6.17                        Miscellaneous.  GSK and the Company each agree and
acknowledge that a portion of the Shares purchased hereunder are being purchased
pursuant to Section 2.1(d)(ii) of the Governance Agreement for the October 1 to
December 31, 2015 period and that execution and delivery of this Agreement shall
be deemed as adequate and timely notice, pursuant to Section 2.1(d)(ii) of the
Governance Agreement, of GSK’s election to purchase such portion of the Shares
from the Company with respect to such three month period.  GSK and the Company
agree that the execution of this Agreement and the consummation by it of the
transactions contemplated hereby do not violate, conflict with or result in the
breach or termination of, or constitute a default under the terms of, any
existing agreement between GSK or any of its affiliates, on the one hand, and
the Company or any of its affiliates, on the other hand.

 

6.18                        Authorization.  GSK has full power and authority to
enter into this Agreement, as the case may be, and this Agreement constitutes
when executed will constitute a valid and legally binding obligation,
enforceable in accordance with its respective terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

6.19                        Registrable Securities.  The Shares purchased by GSK
pursuant to this Agreement shall constitute Registrable Securities as defined
in, and in accordance with the limitations set forth in, the Registration Rights
Agreement.

 

[Remainder of page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

THERAVANCE BIOPHARMA, INC.

 

 

 

 

 

By:

/s/ Renee D. Gala

 

Name: Renee D. Gala

 

Title: Senior Vice President and

 

Chief Financial Officer

 

SIGNATURE PAGE TO ORDINARY SHARE PURCHASE AGREEMENT — MARCH 2016

 

--------------------------------------------------------------------------------


 

 

GLAXO GROUP LIMITED

 

 

 

 

 

By:

/s/ Paul Williamson

 

Signature of Authorized Person

 

Name: Paul Williamson

 

Title: Authorized Signatory

 

For and on behalf of Edinburgh Pharmaceutical Industries LIMITED

 

Corporate Director

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO ORDINARY SHARE PURCHASE AGREEMENT — MARCH 2016

 

--------------------------------------------------------------------------------